NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

DISTRICT 0F NEW JERsEY
UNITED sTATEs or AMERICA,
l Crim. No. 14-285
V. :
! MEMORANDUM 0RDER
MARYLAND LIGGINS, 1

Defendant.

 

THOMPSON U.S.D.J.

 

This matter comes before the Court upon Defendant Maryland Liggins’ request for early
termination of probation. On June 2, 2016, Defendant was sentenced to five years of probation
for Hobbs Act robbery, 18 U.S.C. § 1951(a). (ECF No. 65.) Defendant reports that he secured a
full-time job before he was sentenced, and that he has continued to be employed since then. He
also coaches a Pop Wamer football team in Newark, and he has used this opportunity to mentor
young men. Defendant has not committed any criminal offenses since his sentencing

Defendant‘s reported progress is encouraging He appears to have made substantial
efforts to improve himself and, through mentoring, to help young people avoid the mistakes he
made. Nevertheless, the Court continues to believe that the five-year probation period to which
Defendant was sentenced is appropriate Continuing on the path set by this sentence will best
serve the needs of both Defendant and society. For these reasons,

rr rs on this _L;Z;y of March, 2019,

ORDERED that Defendant’s request for early termination of probation is DI§NTET).

zia

ANNE E. THoMPsoN, U.sF/D.J.

